Exhibit 12.1 GAMCO Investors, Inc. Computation of Ratios of Earnings to Fixed Charges (In thousands, except ratio amounts) Three Months Ended March 31, Year Ended December 31, 2009 2008 2007 2006 2005 2004 Income before taxes and noncontrolling interest $ 8,216 $36,180 $129,846 $133,240 $103,160 $ 99,204 Fixed charges: Interest expense 3,147 9,599 11,854 13,998 13,674 15,867 Other 35 140 177 282 162 214 Total Fixed Charges $ 3,182 $ 9,739 $ 12,030 $14,280 $13,836 $ 16,081 Ratio of earnings to fixed charges (a) 3.6 4.7 11.8 10.3 8.5 7.2 (a) These ratios were calculated by dividing the sum of fixed charges into the sum of earnings before taxes and fixed charges.Fixed charges for these purposes consist of all interest expense and the approximate portion of rental expense representing interest.
